DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,311,548
Breidenbach et al.
United States Patent 6,758,975
Peabody et al.
United States Patent 6,826,957
Martone et al.
United States Patent 6,955,170
Mullins et al.
United States Patent 9,239,008
Ekanayake et al.
United States Patent 10,190,298
Slate
United States Patent Application Publication 2019/0360888
Carey et al.
United States Patent Application Publication 2020/0088618
Voight et al.
Building Certificate of Plumbing Compliance  
Government of Tasmania
Plumbing Rough-In Pressure Test PSI
Home Improvement

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Slate in view of Martone et al., Mullins et al., and Ekanayake et al.
With regard to claim 1 Slate teaches an apparatus and method for performing pressure testing of plumbing systems.  The apparatus, as shown and described at least with respect to figure 1, has a fluid pump (reference item 100) coupled to a conduit assembly (reference item 3).  The conduit assembly has a testing conduit (reference item 3a) with a plumbing outlet; i.e., an adaptor (reference item 17) that will be coupled to a line (not numbered) of the plumbing system (reference item 2).  The fluid pump can be located within a housing (reference item 100).  See at least column 6 (lines 25-31).  The testing conduit fluidly couples the plumbing system to the fluid pump.    The apparatus further comprises a pressure sensor (reference item 5) coupled to the testing conduit that will sense the fluid pressure in the testing conduit.  The apparatus further comprises a control system (reference item 6) in communication with the pump and the conduit assembly in order to operate the pump and the pressure sensor.  In operation the plumbing system is pressurized, the pressure is monitored over time, and a pressure decay is determined.  See at least column 10 (lines 9-49).  The apparatus further comprises an input-output communications device (reference item 7) coupled to the controller that will receive the pressure data and provide the pressure data to the user.  
	Slate does not necessarily teach the use of a testing valve between the pressure sensor and the pump.  However, in order to monitor the pressure decay the now-pressurized plumbing system must be isolated.  Slate does not expressly mention how this isolation occurs.  However, from Martone et al. it is known to provide an apparatus (reference item 10) for pressurizing a 
    PNG
    media_image1.png
    372
    786
    media_image1.png
    Greyscale
system (reference item 38).  The apparatus comprises a fluid pump (reference item 22) coupled to a conduit assembly (reference item 26).  The apparatus further comprises a testing valve (reference item 24) and a pressure sensor (reference item 43).  The testing valve is located between the pressure sensor and the pump and will govern the fluid flow through the testing conduit between the fluid pump and the pressure sensor.

    PNG
    media_image2.png
    606
    746
    media_image2.png
    Greyscale
	Slate does not appear to teach a plurality of testing branches that can be operated independently.  From Mullins et al. it is known to provide a testing system (reference item 10) having a plurality of testing branches (not numbered).   The testing branches can be independently controlled/operated including using valves.  See column 4 (lines 29-64).  
	Slate does not appear to teach operating the apparatus according to a preset operating schedule.  However, Ekanayake et al. teach that it is known to operate a leak testing procedure a preset schedule.  See, for example, column 5 (lines 1-12). 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Martone et al. in order to provide an isolation valve so that the pressure decay can be monitored in order to determine if a leak exists.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Mullins et al. in order to provide a plurality of independently-operated testing branches for the predicable benefit of testing different systems using a single test system.  Finally, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Ekanayake et al. to provide a preset schedule for testing the plumbing system so that one can be informed of possible leaks in the plumbing system that might occur over time.
With regard to claim 9 Slate's apparatus can be in communication with a remote device (reference item 13) using an input-output communication device (reference item 12).  The remote device can be used to control the apparatus.  See column 7 (lines 3-9).  One of ordinary skill would be motivated, using common sense and/or knowledge from the prior art including Ekanayake et al., to use the remote device to operate the apparatus (including operating the apparatus at a preset schedule) so that the user need not be present at the location of the apparatus.
With regard to claim 12 Slate teaches that the fluid pump can be one that pumps air.  See column 5 (lines 42-58).
With regard to claim 13 desktop computers, laptop computers, tablets, and smart phones all have controllers, processors, and internal memory.  It would have been obvious/required to provide appropriate instructions within the memory that the controller/processor will use to perform the pressure test, including running preset operating schedules.
With regard to claim 14 the operation of the pressure test will require that the plumbing system be isolated; i.e., closed-off so that the pressure decay can be monitored.  It is, of course, necessary to close-off the testing branch so that leaks through the testing branch do not occur as that would invalidate the pressure decay results.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slate, Martone et al., Mullins et al., and Ekanayake et al. as applied to claim 1 above, and further in view of Peabody et al. and Breidenbach et al.
Slate, Martone et al., Mullins et al., and Ekanayake et al. teach monitoring a plumbing system by pressurizing the system and measuring a pressure decay (pressure drop over time) which is a pressure loss profile.  Slate, Martone et al., Mullins et al., and Ekanayake et al. do not teach detecting an equipment setup fault using the pressure data.  However, from Peabody et al. it is known that pressure decay can be attributed to a setup fault.  Specifically, Peabody et al. state:
The test sensor may sense a drop in pressure across the filter medium, and the failure condition comprises sensing a pressure drop rate, or decay, higher than a predetermined level indicating that the filter medium is not intact.
Furthermore, from Breidenbach et al. it is also known that pressure decay (pressure decay profile) can be attributed to various leak sizes including a small leak or very small leak.  See, for example, column 3 (lines 60-68) through column 4 (lines 1-8).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate, Martone et al., Mullins et al., and Ekanayake et al. with the teachings of Peabody et al. and Breidenbach et al. in order to monitor the pressure decay profile so that one can determine if there is a leak (as well as the probable size of the leak) or some other cause such as a missing filter. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slate, Martone et al., Mullins et al., and Ekanayake et al. as applied to claim 9 above, and further in view of Voight et al.
Slate, Martone et al., Mullins et al., and Ekanayake et al. teach monitoring a plumbing system by pressurizing the system and measuring a pressure decay (pressure drop over time).  Slate, Martone et al., Mullins et al., and Ekanayake et al. do not teach using an identifier for the plumbing system.  However, from Voight et al. teach a portable system having, for example, a flow meter (reference item 104), a purity meter (reference item 106), a controller (reference item 108), and other equipment (reference item 110).  The portable system is used to test medical equipment (reference item 112).  The portable device/controller receives a digital form, and the digital form is provided with global positioning system (GPS) data as well as inspection asset identification information.  The asset information can be from a barcode or a radio frequency identification tag.  See at least paragraph 24.  This asset information is associated with measured pressure data.  See paragraphs 21-28.  Official notice is hereby taken that GPS units will typically have an internal clock.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate, Martone et al., Mullins et al., and Ekanayake et al. with the teachings of Voight et al. in order to provide an identifier such as a barcode as well as a barcode reader as part of the pressure testing system when it is desired to transmit the test data to a central remote location so that the pressure decay data and identifier can be kept separate from other data from other tested locations. 
Claims 5, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Slate in view of Martone et al., Ekanayake et al., and Carey et al.
With regard to claim 5 Slate teaches an apparatus and method for performing pressure testing of plumbing systems.  The apparatus, as shown and described at least with respect to figure 1, has a fluid pump (reference item 100) coupled to a conduit assembly (reference item 3).  The conduit assembly has a testing conduit (reference item 3a) with a plumbing outlet; i.e., an adaptor (reference item 17) that will be coupled to a line (not numbered) of the plumbing system (reference item 2).  The fluid pump can be located within a housing (reference item 100).  See at least column 6 (lines 25-31).  The testing conduit fluidly couples the plumbing system to the fluid pump.    The apparatus further comprises a pressure sensor (reference item 5) coupled to the testing conduit that will sense the fluid pressure in the testing conduit.  The apparatus further comprises a control system (reference item 6) in communication with the pump and the conduit assembly in order to operate the pump and the pressure sensor.  In operation the plumbing system is pressurized, the pressure is monitored over time, and a pressure decay is determined.  See at least column 10 (lines 9-49).  The apparatus further comprises an input-output communications device (reference item 7) coupled to the controller that will receive the pressure data and provide the pressure data to the user.  
	Slate does not necessarily teach the use of a testing valve between the pressure sensor and the pump.  However, in order to monitor the pressure decay the now-pressurized plumbing system must be isolated.  Slate does not expressly mention how this isolation occurs.  However, from Martone et al. it is known to provide an apparatus (reference item 10) for pressurizing a 
    PNG
    media_image1.png
    372
    786
    media_image1.png
    Greyscale
system (reference item 38).  The apparatus comprises a fluid pump (reference item 22) coupled to a conduit assembly (reference item 26).  The apparatus further comprises a testing valve (reference item 24) and a pressure sensor (reference item 43).  The testing valve is located between the pressure sensor and the pump and will govern the fluid flow through the testing conduit between the fluid pump and the pressure sensor.
	Slate does not appear to teach operating the apparatus according to a preset operating schedule.  However, Ekanayake et al. teach that it is known to operate a leak testing procedure a preset schedule.  See, for example, column 5 (lines 1-12). 
	Slate does not appear to teach comparing a set of pressure data to a pressure loss profile and identifying a particular component that might have caused a pressure loss.  Carey et al. teach that it is known to provide a control system (reference item 130) with a control module (reference item 134) having appropriate control instructions.  Carey et al. further teach a fuel system (reference item 120) having at least one pressure sensor (reference item 132) coupled to the control module.  Based on the pressure loss profile the control module can identify a component that might be leaking.  The control module will associate the pressure loss cause with the pressure data.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Martone et al. in order to provide an isolation valve so that the pressure decay can be monitored in order to determine if a leak exists.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Ekanayake et al. to provide a preset schedule for testing the plumbing system so that one can be informed of possible leaks in the plumbing system that might occur over time.  Finally, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Carey et al. in order to monitor the pressure loss data and compare the data to a loss profiled for the predicable benefit of identifying a component that might be leaking.
	With regard to claim 6 Slate teaches:
In some cases, the device can include a history function which allows a user/operator to browse the full history of pressure tests conducted with the device, and to print, transmit and/or report selected historical test results. As used herein, the terms “user” and “operator” may be considered as substantial equivalents. The term “user” is intended to refer to a human user, such as a professional plumber or other professional licensed to test plumbing installations such as those described herein. The term “operator” can be considered to encompass users, as well as robotic or semi-robotic entities (emphasis added) which may utilize the devices according to various embodiments. While many examples of use of the disclosed devices may involve a human user, it is understood that an operator may perform one or more of the functions to interact with the device according to various embodiments. In some cases, the device can be operated via a dedicated user interface coupled with the control system, and will incorporate internal (e.g., non-removable) non-volatile memory for the storage of data recorded during measurement and/or automatic pressurization cycles. Optionally, the device can be controlled via a “remote” device (e.g., desktop computer, laptop computer, tablet computer, and/or smart phone) connected to the device (e.g., with cable or wirelessly), and run application software designed to interface with the device (e.g., via the control system). The same remote device can also be used to record and/or transmit the data that is locally recorded at the device's non-volatile memory, and/or to upload the data log files stored on the device's internal non-volatile memory.
From Slate the "user" and "operator" is considered to be analogous to a person or an artificial intelligence (AI).  From Martone et al. it is known to provide an alert.
	With regard to claim 21 one of ordinary skill would be able to use to the teachings from at least Carey et al. (which can identify a valve as a source of a pressure loss - see at least paragraph 34) in order to identify a component of Slate's plumbing system that could be leaking, including identifying a valve.  
	With regard to claim 22 official notice is hereby taken that the claimed valves are all well-known to be used in various plumbing systems.  One of ordinary skill would be able to use to the teachings from at least Carey et al. (which can identify a valve as a source of a pressure loss - see at least paragraph 34) in order to identify a component of Slate's plumbing system that could be leaking.
Claims 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Slate in view of Martone et al., Ekanayake et al., and Voight et al.
With regard to claim 11 Slate teaches an apparatus and method for performing pressure testing of plumbing systems.  The apparatus, as shown and described at least with respect to figure 1, has a fluid pump (reference item 100) coupled to a conduit assembly (reference item 3).  The conduit assembly has a testing conduit (reference item 3a) with a plumbing outlet; i.e., an adaptor (reference item 17) that will be coupled to a line (not numbered) of the plumbing system (reference item 2).  The fluid pump can be located within a housing (reference item 100).  See at least column 6 (lines 25-31).  The testing conduit fluidly couples the plumbing system to the fluid pump.    The apparatus further comprises a pressure sensor (reference item 5) coupled to the testing conduit that will sense the fluid pressure in the testing conduit.  The apparatus further comprises a control system (reference item 6) in communication with the pump and the conduit assembly in order to operate the pump and the pressure sensor.  In operation the plumbing system is pressurized, the pressure is monitored over time, and a pressure decay is determined.  See at least column 10 (lines 9-49).  The apparatus further comprises an input-output communications device (reference item 7) coupled to the controller that will receive the pressure data and provide the pressure data to the user.  
Slate does not necessarily teach the use of a testing valve between the pressure sensor and the pump.  However, in order to monitor the pressure decay the now-pressurized plumbing system must be isolated.  Slate does not expressly mention how this isolation occurs.  However, from Martone et al. it is known to provide an apparatus (reference item 10) for pressurizing a 
    PNG
    media_image1.png
    372
    786
    media_image1.png
    Greyscale
system (reference item 38).  The apparatus comprises a fluid pump (reference item 22) coupled to a conduit assembly (reference item 26).  The apparatus further comprises a testing valve (reference item 24) and a pressure sensor (reference item 43).  The testing valve is located between the pressure sensor and the pump and will govern the fluid flow through the testing conduit between the fluid pump and the pressure sensor.
Slate does not appear to teach operating the apparatus according to a preset operating schedule.  However, Ekanayake et al. teach that it is known to operate a leak testing procedure a preset schedule.  See, for example, column 5 (lines 1-12). 

    PNG
    media_image3.png
    115
    360
    media_image3.png
    Greyscale
Slate further teaches that clock information will be associated with the measured pressure data.  See, for example, step P36 in figure 3.   Slate does not appear to teach using their portable along with a location system to be associated measured pressure data.  Voight et al. teach a portable system having, for example, a flow meter (reference item 104), a purity meter (reference item 106), a controller (reference item 108), and other equipment (reference item 110).  The portable system is used to test medical equipment (reference item 112).  The portable device/controller receives a digital form, and the digital form is provided with global positioning system (GPS) data as well as inspection asset identification information.  This information is associated with measured pressure data.  See paragraphs 21-28.  Official notice is hereby taken that GPS units will typically have an internal clock.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Martone et al. in order to provide an isolation valve so that the pressure decay can be monitored in order to determine if a leak exists.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Ekanayake et al. to provide a preset schedule for testing the plumbing system so that one can be informed of possible leaks in the plumbing system that might occur over time.  Finally, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Voight et al. in order to use a clock and position information so that one can record the time and location of the tested equipment for verification that the testing was actually performed and which assets were tested.  
	With regard to claim 23 official notice is hereby taken that GPS information allows one to determine a longitude, latitude, and altitude of their location.  
	With regard to claim 24 Voight et al. teach that inspection asset information is provided that includes facility inspection information such as "details of an inspection site such as building locations, medical gas asset lists, locations of medical gas assets to be inspected."  See paragraph 21.  See also Voight et al.'s paragraph 50 in which a technician is directed to a specific building, floor, and room.  Common sense would dictate that "locations of medical gas assets" within the building locations would include a building and floor of the assets that are inspected.  Using Voight et al.'s GPS information (which includes longitude, latitude, and altitude position information) to automatically determine the building and floor would have been obvious so that the controller can either eliminate the need for the user to manually enter the building/floor information or can verify the manual entries.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slate, Martone et al., Ekanayake et al., and Voight et al. as applied to claim 11 above, and further in view of Government of Tasmania.
Slate, Martone et al., Ekanayake et al., and Voight et al. teach monitoring a plumbing system by pressurizing the system and measuring a pressure decay (pressure drop over time).  Slate, Martone et al., Ekanayake et al., and Voight et al. teach using portable measuring devices having GPS units for recording time and location of the tests.  Furthermore, Voight et al. teach recording operator information.  See at least paragraph 37.  Slate, Martone et al., Ekanayake et al., and Voight et al. may not teach obtaining installer information.  The Government of Tasmania, however, teaches that it is already known to provide a form for certifying plumbing work.  The form requires (a) the name/address of the installer company, (b) the name/company/address of the certifying plumber, (c) type of work, and (d) location of the work.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate, Martone et al., Ekanayake et al., and Voight et al. with the teachings from the Government of Tasmania in order to obtain information including location, user, and company that installed the plumbing system (and associating with the measuring pressure data) so that the plumbing contractor's work can be monitored over time to see if there are numerous instances of faulty plumbing work.
Claims 16-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Slate in view of Martone et al., Ekanayake et al., Home Improvement, and Voight et al.
With regard to claim 16 Slate teaches an apparatus and method for performing pressure testing of plumbing systems.  The apparatus, as shown and described at least with respect to figure 1, has a fluid pump (reference item 100) coupled to a conduit assembly (reference item 3).  The conduit assembly has a testing conduit (reference item 3a) with a plumbing outlet; i.e., an adaptor (reference item 17) that will be coupled to a line (not numbered) of the plumbing system (reference item 2).  The fluid pump can be located within a housing (reference item 100).  See at least column 6 (lines 25-31).  The testing conduit fluidly couples the plumbing system to the fluid pump.    The apparatus further comprises a pressure sensor (reference item 5) coupled to the testing conduit that will sense the fluid pressure in the testing conduit.  The apparatus further comprises a control system (reference item 6) in communication with the pump and the conduit assembly in order to operate the pump and the pressure sensor.  In operation the plumbing system is pressurized, the pressure is monitored over time, and a pressure decay is determined.  See at least column 10 (lines 9-49).  The apparatus further comprises an input-output communications device (reference item 7) coupled to the controller that will receive the pressure data and provide the pressure data to the user.  
Slate does not necessarily teach the use of a testing valve between the pressure sensor and the pump.  However, in order to monitor the pressure decay the now-pressurized plumbing system must be isolated.  Slate does not expressly mention how this isolation occurs.  However, from Martone et al. it is known to provide an apparatus (reference item 10) for pressurizing a 
    PNG
    media_image1.png
    372
    786
    media_image1.png
    Greyscale
system (reference item 38).  The apparatus comprises a fluid pump (reference item 22) coupled to a conduit assembly (reference item 26).  The apparatus further comprises a testing valve (reference item 24) and a pressure sensor (reference item 43).  The testing valve is located between the pressure sensor and the pump and will govern the fluid flow through the testing conduit between the fluid pump and the pressure sensor.
Slate does not appear to teach operating the apparatus according to a preset operating schedule.  However, Ekanayake et al. teach that it is known to operate a leak testing procedure a preset schedule.  See, for example, column 5 (lines 1-12). 
Slate does not appear to teach performing tests at two different pressures.  However, from Home Improvement it is known to test plumbing systems at least at two different pressures.  In section P2903 there is a first test for the water supply portion of the plumbing system and can be at a first pressure of 80 psi (maximum pressure), which will have to be held for some first time period.  A second test is at a second pressure which corresponds to a maximum working pressure of 50 psi and a second time period which can be 15 minutes.  A third test is for the drain-waste-vent portion of the plumbing system and can be at a third pressure of 5 psi for a third time period of 15 minutes. 
	Slate does not necessarily teach creating a forensic record of the pressure data.  Voight et al. teach a portable system having, for example, a flow meter (reference item 104), a purity meter (reference item 106), a controller (reference item 108), and other equipment (reference item 110).  The portable system is used to test medical equipment (reference item 112).  The portable device/controller receives a digital form.  This digital form is filled with global positioning system (GPS) data as well as inspection asset identification information and inspection result information.  This information is associated with measured pressure data.  See paragraphs 21-28.  The information from the inspection is transmitted to a remote data storage device (reference items 120, 122, and 124).  Clyde et al. also teach that it is well known to create a forensic record of data.  See, for example, column 12 (lines 57-68) through column 13 (lines 1-6) as well as column 18 (lines 63-68) through column 19 (lines 1-21). 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Martone et al. in order to provide an isolation valve so that the pressure decay can be monitored in order to determine if a leak exists.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Ekanayake et al. to provide a preset schedule for testing the plumbing system so that one can be informed of possible leaks in the plumbing system that might occur over time.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Home Improvement in order to do test the plumbing system at least at two pressures; 80 psi, 50 psi, and 5 psi so that the plumbing system is compliant with building codes.  Finally, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate with the teachings of Voight et al. and Clyde et al. in order to a remote, secure data storage system to maintain the measured pressure data as well as other data (operator, tested facility information, tested asset information, etc.) as a forensic record so that the integrity of the data is ensured and so that one can later recall the data later for future use.
	With regard to claim 17 one can test at the first pressure before the second pressure or third pressure, or test at the second pressure before the third pressure 
With regard to claim 18 Slate teaches the use of a clock to associate measured pressure with time as discussed above.  Voight et al. teach that inspection asset information is provided that includes facility inspection information such as "details of an inspection site such as building locations, medical gas asset lists, locations of medical gas assets to be inspected."  See paragraph 21.  Common sense would dictate that "locations of medical gas assets" within the building locations would include a building and floor of the assets that are inspected.  Furthermore, as mentioned above, Voight et al. uses a GPS to determine the location of the controller/computing unit.  Using the controller's GPS information (which includes longitude, latitude, and altitude position information) to automatically determine the building and floor would have been obvious so that the controller can either eliminate the need for the user to manually enter the building/floor information or can verify the manual entries.  Common sense dictates that the measured pressure data, the location information, and the time information would be included in the forensic record.
With regard to claim 25 Voight et al. teach that there can be a remote access device such as a facility maintenance administrator system (reference item 118).  Voight et al. further teach other remote access devices can be used as detailed in at least paragraph 52.  Furthermore, Voight et al. teaches that one can access the report information.  See at least paragraphs 47-50.  Common sense dictates that the report information be based on the forensic record.  
With regard to claim 26 Voight et al. teaches that a person, including a technician, can access the report information. See at least paragraph 50.   Common sense would dictate that the technician would be authorized to access the information for the specific test site such as by being provided a username, a password so that the report information can be retrieved.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slate, Martone et al., Ekanayake et al., Home Improvement, and Voight et al. as applied to claim 16 above, and further in view of Mullins et al.
Slate teaches that it is known to provide a method for pressure testing plumbing using at least one testing branch with a testing conduit and pump
    PNG
    media_image2.png
    606
    746
    media_image2.png
    Greyscale
.  Slate does not appear to teach a plurality of testing branches that can be operated independently.  From Mullins et al. it is known to provide a testing system (reference item 10) having a plurality of testing branches (not numbered).   The testing branches can be independently controlled/operated including using valves.  See column 4 (lines 29-64).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Slate, Martone et al., Ekanayake et al., Home Improvement, and Voight et al. with the teachings of Mullins et al. in order to provide a plurality of testing conduits, each with a pressure sensor and valve, for the predicable benefit of being able to selectively test multiple plumbing lines, such as the hot and cold water lines, in order to determine if either line has a leak. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.  
Initially, the applicant has amended all independent claims.  New grounds of rejection are provided, along with additional prior art, to show the amended claims are obvious.  
With regard to claims 1 and 11 the applicant argues that Slate does not disclose a pressure testing device with a location system.  However, the devices mention in column 7 (lines 3-10) are used to control the pressure testing device (reference item 1).  As a result, the devices are part of the pressure testing system.  As mentioned in the previous action these devices are known to have location systems such as a GPS.  Additionally, Voight et al. teach testing systems with GPS and also recording location information from the tests.
The applicant argues that Breidenbach et al. do not teach determined a component that requires further investigation.  Carey et al. teaches identifying a component that should be investigated further based on the pressure test.  
	With regard to claim 16 the applicant argues that creating a forensic record has not been addressed.  Claim 16 has been amended to state that the forensic record is secure record in an untampered form.  This type of data integrity is taught by Clyde et al.
Additional Prior Art
For information the present examiner has knowledge of using a remote device (tablet, mobile phone) to determine one or more operating schedules that will be transmitted to an apparatus having a controller.  In particular, the remote device (with the appropriate application) allows one to set-up and then transmit one or more schedules to the controller.  The controller will use the one or more schedules to independently operate a plurality of valves as part of a lawn watering system.  The present examiner has been using this process for at least two years prior to the present application's effective filing date.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856